Title: Draft Definitive Peace Treaty between the United States and Great Britain, [ante 19 July 1783]
From: Adams, John
To: 


          [ante 19 July 1783]
          (Project for) the definitive Treaty of Peace and Friendship, between his Britannic Majesty and the United States of America, concluded at    the    Day of     1783.
          In the name of the most Holy Trinity, Father, Son, & Holy Ghost. So be it.
          Be it known to all those, to whom it shall or may, in any Manner, belong.
          It has pleased the most high to diffuse the Spirit of Union & Concord among the Nations, whose Divisions had Spread Troubles in the four Parts of the World, & to inspire them with the Inclination to cause the Comforts of Peace to succeed to the Misfortunes of a long and bloody War, which, having arisen between Great Britain and the United States of America, in its Progress communicated itself to France, Spain, and the United Netherlands.
          Consequently the United States of America did, on the fifteenth Day of June, in the Year of our Lord, One thousand, seven hundred and Eighty one, name and appoint their Ministers Plenipotentiary, and resolve, ordain and grant their Commission in the following Words, Vizt.
          (Here insert it.)
          And his Majesty the King of Great Britain did on the twenty first Day of September, in the twenty second Year of his Reign, issue his Commission under the great Seal of Great Britain to Richard Oswald Esqe. in the Words following, Vizt.
          (Here insert it)
          And his said Britannic Majesty, on the one Part, and the said United States of America, on the other, did lay the Foundations of Peace in the Preliminaries, signed at Paris the thirtieth of November last, by the said Richard Oswald Esqr. On the Part of his said Majesty, and by the said John Adams, Benjamin Franklin, John Jay & Henry Laurens Esquires, on the Part of the said United States, in Virtue of their respective full Powers aforesaid, and after having mutually shown to each other their said full Powers in good Form, and mutually exchanged authenticated Copies of the same.
          And his said Britannic Majesty did, on the twenty fourth day of July in the Year of our Lord one thousand seven hundred and eighty two, and in the twenty second Year of his Reign, issue his Commission signed with his Royal Hand, and under the great Seal of G. Britain, to Alleyne Fitz Herbert Esqr. in the following Words, Vizt.
          (Here insert it)
          And the said Alleyne Fitz Herbert, on the Part of his said Britannic Majesty, and John Adams & Benjn. Franklin, in the necessary absence of the said John Jay & Henry Laurens, on the part of the said United States, did, at Versailles, on the twentieth Day of January last, communicate to each other their full Powers aforesaid, in good Form, and agreed upon an Armistice in the Words following.
          
          (Here insert it)
          And his Britannic Majesty did on the    Day of    in the Year of our Lord one thousand seven hundred and eighty three, and in the twenty third Year of his Reign, issue his Commission, signed with his Royal Hand, and under the great Seal of Great Britain, to David Hartley Esqr. in the folloing Words, Vizt.
          (Here insert it)
          And now the said David Hartley, Minister Plenipotentiary of his said Britannic Majesty, in behalf of his said Majesty on the one Part, and John Adams, Benjn. Franklin, & John Jay, Ministers Plenipotentiary of the said United States of America, in behalf of the said States, on the other, having communicated to each other their aforesaid full Powers in good Form, and mutually exchanged authenticated Copies of the same, have, by Virtue thereof, agreed, and do hereby agree & conclude, upon the Articles, the Tenor of which is as follows, Vizt.
          Whereas reciprocal Advantages and mutual Convenience are found, by Experience, to form the only permanent Foundation of Peace and Friendship, between States, it is agreed to form the Articles of this Treaty on such Principles of liberal Equity & Reciprocity, as that partial Advantages, those seeds of Discord, being excluded, such a beneficial and satisfactory Intercourse between the two Countries may be established, as to promise and secure to both perpetual Peace & Harmony.
          Article, 1st.
          The same as Art. 1st. of the Prely. Treaty, but finishing at “every Part thereof.”
          Article 2d.
          The same as Art. 2d. of the Prely. Treaty, but commencing with the remaining Part of Art. 1st. “and that all Disputes” &c. & ending with the Words, “And the Atlantic Ocean.”
          Article, 3d.
          The same as Article 3d. of the Preliminary Treaty.
          Article, 4d.
          It is agreed, that Creditors, on either Side, shall meet with no lawful Impediment to the Recovery of the full Value in sterling Money of all Bonâ fide Debts heretofore contracted; excepting that the respective Governments on both Sides, may, if they think proper, pass Acts directing, that, in Consideration of the Distresses and Disabilities brought on by the War, and by the Interruption of Commerce, no Execution shall be issued on a Judgment to be obtained in any such Case, until after the Expiration of three Years from the Date of this Definitive Treaty; nor shall such Judgments include any Allowance of Interest for the Time that passed during the War, & until the signing hereof.
          Article, 5th.
          And whereas Doubts have arisen concerning the true Construction of the 5th. Article of the provisional Treaty, and Great Difficulties are likely to arise in its Execution, it is hereby agreed, that the same shall be declared, void and omitted in this definitive Treaty.
          And, instead thereof it is agreed, that as exact an Account as may be, shall be taken by Commissioners to be appointed for that Purpose on each Part, of all Seizures, Confiscations, or Destruction of Property, belonging to the adherents of the Crown of Great Britain in America, (exclusive of Prizes made at Sea, and Debts mentioned in the preceeding Article) and also an Account of all Seizures, Confiscations, or Destruction of Property, belonging to the adherents of the United States, residing either therein, or in Canada; and the said Property being duly appraised and valued, the Accounts thereof shall be compared, and the Ballance shall be paid in Money by the Party which has suffered least, within one Year after such adjustment of the said Accounts. And it is farther agreed, that all Persons who have any Interest in confiscated Lands, either by Debts or Marriage Settlements, or otherwise, shall meet with no lawful Impediment in the Prosecution of their just Rights.
          Article, 6th.
          The same as Art. 6th. of the Preliminary Treaty.
          Article, 7th.
          There shall be a firm and perpetual Peace between his Britannic Majesty and the said States, and between the Subjects of the one and the Citizens of the other. And his Britannic Majesty shall, with all convenient Speed, and without causing any Destruction, or carrying away any Negroes, or other Property of the American Inhabitants, withdraw all his Armies, Garrisons, and Fleets from the said United States, & from every Port, Place, and Harbour, within the same, leaving, in all Fortifications, the American Artillery, that may be therein. And shall also order and cause all Archives, Records, Deeds, and Papers, belonging to any of the said States, or their Citizens, which, in the Course of the War, may have fallen into the Hands of his officers, to be forthwith restored and delivered to the proper States & Parsons, to whom they belong. And all Destruction of Property, or carrying away of Negroes, or other Property, belonging to the American Inhabitants, contrary to the above Stipulation, shall be duly estimated and compensated to the Owners.
          Article, 8th.
          The Navigation of the Rivers Mississippi & St. Laurence, from their Sources to the Ocean, shall for ever remain free & open to the Subjects of Great Britain and the Citizens of the United States.
          Article, 9th.
          The Prisoners Made respectively by the arms of his Britannic Majesty, & the United States, by Land & by Sea, not already set at Liberty, shall be restored, reciprocally and bonâ fide, immediately after the Ratification of the Definitive Treaty, without Ransom, and on paying the Debts they may have contracted during their Captivity: and each Party shall respectively reimburse the Sums, which shall have been advanced for the subsistence and maintenance of their Prisoners, by the Sovereign of the Country, where they shall have been detained, according to the Receipts, and attested Accts. and other authentic Titles, which shall be produced on each Side to Commissioners, who shall be mutually appointed for the Purpose of settling the same.
          Article, 10th.
          His Britannic Majesty shall employ his good offices and Interposition with the King or Emperor of Morocco or Fez, the Regencies of Algiers, Tunis and Tripoly, or with any of them, and also with every other Prince, State, or Power of the Coast of Barbary in Africa, & the Subjects of the said King, Emperor, States, and Powers, and each of them, in order to provide, as fully & efficaciously as possible, for the Benefit, Conveniency and Safety of the said United States, and each of them, their Subjects, People & Inhabitants and their Vessels and Effects against all Violence, Insult, Attacks or Depredations, on the Part of the said Provinces & States of Barbary or their Subjects.
          
          Article, 11th.
          If War, should hereafter arise between Great Britain & the United States, which God forbid, the Merchants of either Country then residing in the other, shall be allowed to remain 9 Months to collect their Debts and settle their Affairs, and may depart freely, carrying off all their Effects, without Molestation or Hindrance. And all Fishermen, all Cultivators of the Earth, and all Artisans or Manufacturers, unarmed & inhabiting unfortified Towns, Villages or Places, who labour for the common Subsistence and Benefit of Mankind, and peaceably follow their respective Employments, shall be allowed to continue the same, and shall not be molested by the armed force of the Enemy, in whose Power, by the Events of War, they may happen to fall; but, if any Thing is necessary to be taken from them for the Use of such armed Force, the same shall be paid for at a reasonable Price. And all Merchants or Traders, with their unarmed Vessels employed in Commerce, exchanging the Products of different Places, & thereby rendering the Necessaries, Conveniences, and Comforts of human Life more easy to obtain, and more general, shall be allowed to pass freely unmolested. And neither of the Powers, Parties to this Treaty, shall grant or issue any Commission to any private armed Vessel, impowering them to take or destroy such trading Ships, or interrupt such Commerce.
          Article, 12.
          And in Case either of the contracting Parties shall happen to be engaged in War with any other Nation, it is farther agreed, in order to prevent all the Difficulties & misunderstandings that usually arise, respecting the Merchandize heretofore called Contraband, such as Arms, Ammunition, and military Stores of all Kinds, that no such Articles carrying by the Ships or Subjects of one of the Parties to the Enemies of the other, shall, on any Account be deemed Contraband, so as to induce Confiscation and a Loss of Property to individuals; Nevertheless, it shall be lawful to stop such Ships, and detain them for such Length of Time as the Captors may think necessary, to prevent the Inconvenience or Damage, that might ensue from their proceeding on their Voyage, paying, however, a reasonable Compensation for the Loss such arrest shall occasion to the Proprietors. And it shall farther be allowed to use in the Service of the Captors the whole or any Part of the military Stores so detained, paying to the Owners the full Value of the same, to be ascertained by the current Price at the Place of its Destination.
          
          Article, 13th.
          The Citizens and Inhabitants of the said United States, or any of them, may take and hold real Estates in Great Britain, Ireland, or any other of his Majesty’s Dominions, and dispose by Testament, Donation, or otherwise, of their Property, real or Personal, in favour of such Persons as to them shall seem fit; and their Heirs, Citizens of the said United States, or any of them, residing in the British Dominions, or elsewhere, may succeed them ab intestato, without being obliged to obtain Letters of Naturalisation.
          The Subjects of his Britannic Majesty shall enjoy, on their Part, in all the Dominions of the said United States, an entire and perfect Reciprocity, relative to the Stipulations contained in the present Article.
          Article, 14.
          His Britannic Majesty consents that the Citizens of the United States may cut Logwood as heretofore, in the District allotted to his Subjects by the Treaty with Spain, on Condition that they bring or send the said Logwood to Great Britain or Ireland, and to no other Part of Europe.
          Article, 15th.
          All the Lakes, Rivers, and Waters, divided by the Boundary Line or Lines between his B. My’s. Territories and those of the United States, as well as the Rivers mentioned in Art:    shall be freely used & navigated by the Subjects & Citizens of his said Majesty, and of the said States, in common over the whole Extent or Breadth of the said Lakes, Rivers and Waters. And all the carrying Places, on which side soever situated of the sd. dividing Waters, or between the said Rivers and the Waters or Territories of either of the Parties, may and shall be freely used by the Traders of both, without any Restraint, Demand of Duties, or Tax, or any Imposition whatsoever, except such as the Inhabitants of the Country may be subject to.
          Article, 16th.
          That in all Places, belonging to the United States, or either of them, in the Country adjoining to the Water Line of Division, and which, during the War, were in his Majesty’s Possession, all Persons at present, resident or having Possessions or Occupations as Merchants, or otherwise, may remain in the peaceable Enjoyment of all civil Rights & in pursuit of their Occupations, unless they shall within seven Years from the Date hereof receive Notice, from Congress, or the State to which any such Place may appertain, to remove, and that upon any such Notice of Removal a Term of two Years shall be allowed for selling or withdrawing their Effects, and for settling their Affairs.
          Article, 17th.
          It is further agreed That his Britannic Majesty’s forces not exceeding    in Number, may continue in the Posts now occupied by them, contiguous to the Water Line, until Congress shall give them Notice to evacuate the said Posts, and American Garrisons shall arrive at said Posts for the Purpose of securing the Lives, Property and Peace of any Persons, settled in that Country, against the Invasion or Ravages of the Neighbouring Indian Nations, who may be suspected of retaining Resentments in Consequence of the late War.
          Article, 18th.
          It is farther agreed, that his Britannic Majesty shall cause to be evacuated the Ports of New-York, Penobscot and their Dependences, with all other Posts and Places in Possession of his Majesty’s Arms within the United States, in three Months after the signing of this Treaty, or sooner if possible, excepting those Posts, contiguous to the Water Line above mentioned, which are to be evacuated on Notice as specified in Art:   
          Article, 19th.
          It is agreed that all Vessels, which shall have been taken by either Party from the other, after the Term of twelve Days within the Channel or the North Seas, or after the Term of one Month any where to the Northward of the Latitude of the Canaries inclusively, or after the Term of two Months between the Latitude of the Canaries and the equinoxial Line, or after the Term of five months in any other Part of the World, all which sd. Terms are to be computed from the 3d. Day of Feby. last, shall be restored.
          His sacred said Britannic Majesty and the said United States promise to observe, sincerely and bonâ fide, all the Articles contained and settled in the present Treaty; and they will not suffer the same to be infringed, directly or indirectly, by their respective Subjects & Citizens.
          The solemn Ratifications of the present Treaty, expedited in good and due form, shall be exchanged in the City of London, or Philadelphia, between the contracting Parties, in the Space of    Months, or sooner if possible, to be computed from the Day of the Signature of the present Treaty.
          In Witness whereof, We, the underwritten, their Ministers Plenipotentiary, have signed with our Hands, in their Name, and in Virtue of our full Powers, the present definitive Treaty, & have caused the Seal of our Arms to be put thereto.
          Done at    the    Day of    1783.—
        